Citation Nr: 0716348	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for temporomandibular joint dysfunction (TMJ).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis of the right knee 
(limitation of flexion).

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee medial laxity.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for loss of extension of the right knee 
associated with osteoarthritis of the right knee, for the 
period prior to May 26, 2006.

5.  Entitlement to an initial disability evaluation in excess 
of 30 percent for loss of extension of the right knee 
associated with osteoarthritis of the right knee, for the 
period from May 26, 2006, forward.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis of the left knee.

7.  Entitlement to a disability evaluation in excess of 10 
percent for tendonitis of the right wrist, status post 
release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, that assigned a 10 percent disability 
evaluation for TMJ, a 10 percent disability evaluation for 
osteoarthritis of the right knee under Diagnostic Code 5010-
5260 (limitation of flexion), and a noncompensable disability 
evaluation for osteoarthritis of the left knee, after 
granting service connection for the same.  The RO also denied 
an increased evaluation for service-connected tendonitis of 
the right wrist, status post release, evaluated as 10 percent 
disabling.  

By a rating action dated in April 2003, the noncompensable 
rating assigned for osteoarthritis of the left knee was 
increased to 10 percent.  In September 2003, the rating 
assigned for TMJ was increased to 20 percent.  The veteran 
was also assigned 



a separate compensable (10 percent) rating for medial laxity 
of the right knee under Diagnostic Code 5257.  The effective 
date of those increases was January 31, 2001.  

In February 2006, the Board remanded the case for additional 
development.  Thereafter, by a rating action dated in July 
2006, a separate rating was awarded for loss of extension of 
the right knee under Diagnostic Code 5261, evaluated as 10 
percent disabling from May 22, 2003 to May 25, 2006, and as 
30 percent disabling from May 26, 2006, forward.

The issues of increased evaluations for the right knee, the 
left knee, and tendonitis of the right wrist, status post 
release, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's TMJ is manifested by pain in the 
temporomandibular joint, bilaterally, and a slight crepitus 
on the left; however, even considering pain and functional 
loss due to pain, there is no evidence of loss of inter-
incisal range between 11 to 20 millimeters (mm).


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for TMJ have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.149, Diagnostic Code 9905 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
and subsequent to the initial agency decision in September 
2001.  The RO's February 2001, October 2004, and May 2006 
notice letters informed the veteran that she could provide 
evidence to support her claim or location of such evidence 
and requested that she provide any evidence in her 
possession.  The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send records pertinent to her 
claim, or to provide a properly executed release so that VA 
could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The May 2006 notice letter 
addressed the Dingess requirements.  Further, the 20 percent 
rating has been awarded effective the date of service 
connection, January 31, 2001.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Outpatient and 
inpatient treatment records have also been secured from the 
San Antonio VA Medical Center (VAMC).  The veteran has not 
identified any other post-service medical care providers.  
Recognition is given to the fact that there is evidence that 
the veteran was awarded Social Security Administration (SSA) 
benefits in 2005, and that the decision of the SSA and the 
records it used in making its determination have not been 
obtained.  However, as the veteran reports that her award for 
SSA disability benefits was based on the disability of her 
hands and knee, the Board finds that no useful purpose would 
be served in remanding this matter to obtain those SSA 
records with respect to her TMJ.  The veteran was afforded 
multiple VA examinations to assess the level of disability of 
her TMJ.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim on appeal originated from the RO decision that 
granted service connection for TMJ.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran's TMJ has been evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 9905, based on limited temporomandibular 
articulation measured by the inter-incisal range.  A 20 
percent rating is assigned when the motion is limited from 21 
to 30 mm; a 30 percent rating is assigned when the motion is 
limited from 11 to 20 mm; and, a 40 percent rating is 
assigned when the motion is limited from 0 to 10 mm.  A 
rating higher than 20 percent may be assigned under 
Diagnostic Code 9903 when there is evidence of severe 
nonunion of the mandible or under Diagnostic Code 9902 when 
there is evidence of loss of approximately one-half of the 
mandible.

The report of a June 2001 VA examination indicated that the 
veteran experienced exquisite tenderness to palpation and 
clicking in the left and right temporomandibular joints when 
opening in vertical dimension.  The vertical dimensional 
occlusion opening was one-and-one-quarter inches.  She was 
unable to go into left lateral, right lateral, or protrusive 
excursion of the mandible.  The examiner stated that the 
veteran's dental condition did not effect her everyday 
activities and that there were no ancillary problems.  The 
diagnosis was left and right TMJ and limited range of motion 
of the mandible.

When she was examined in May 2003, the veteran's mandibular 
movements were within normal limits.  However, a true 
measurement could not be obtained due to poor dentition - 
there were multiple cavities and missing teeth.  It was also 
not possible to determine her occlusion.  There was no 
apparent deviation on opening and closing and joint sounds 
were absent.  There was moderate to marked muscle tenderness 
bilaterally over the temporomandibular joints.

On examination in May 2006, the veteran's maximum incisal 
opening, protrusive excursion, and right and left lateral 
excursions all appeared "within normal limits."  There was 
no occlusion because the veteran was missing all her teeth.  
There was a slight irregular deviation noted on opening and 
closing of the mandible.  There was slight crepitus and a 
small pop in the left temporomandibular joint with opening 
and closing.  Mild to moderate tenderness was shown on 
palpation bilaterally.  The veteran also complained of 
parathesia (hyperthesia) bilaterally in the anterior mandible 
mesial to the mental foramen.  The examiner indicated that 
there appeared to be no loss of motion of the veteran's 
mandible, and that any functional loss experienced by the 
veteran was the result of her missing teeth.  The examiner 
also stated that any bone loss of the mandible experienced by 
the veteran was within the expected range of an individual 
who was missing all there teeth.

Based on the foregoing evidence, the Board finds that the 
criteria to support a higher (30 percent) rating for TMJ have 
not been met.  The evidence of record clearly fails to 
demonstrate loss of inter-incisal range between 11 to 20 mm.  
The June 2001 examination showed a limitation of one-and-one-
quarter inches, which converts to 31.75 mm.  The reports of 
the most recent VA examinations showed temporomandibular 
articulation to be within normal limits.  

The veteran's complaints of pain and loss of function due to 
pain have been considered.  However, the May 2006 examination 
report indicated that any functional impairment experienced 
by the veteran was due to the loss of her teeth and not 
related to her mandible.  The examiner emphasized that there 
appeared to be no loss of range of motion of the mandible.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.

There is also no evidence to suggest that the veteran has 
nonunion of the mandible or an actual loss of one-half of the 
mandible.  The veteran does not contend otherwise.  Higher 
ratings under Diagnostic Codes 9902 and 9903 would be 
unwarranted.

In sum, although the evidence does clearly show that the 
veteran suffers some impairment due to TMJ, the preponderance 
of the evidence is against a finding that the criteria for a 
rating in excess of 20 percent.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for TMJ is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

There is evidence that the veteran may be in receipt of 
disability benefits through the SSA.  Specifically, the 
report of a May 2006 VA orthopedic examination indicated that 
the veteran last worked in 2005, and that she was in receipt 
of SSA disability benefits due to her hands and knees.  A 
decision from the SSA granting the veteran these benefits, to 
include the records that it considered in making the 
decision, is not of record.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  See 38 C.F.R. § 3.159(c)(2) (2006).  Therefore, the 
RO must obtain all available records relating to the 
appellant's claim for Social Security disability benefits.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  Obtain the veteran's complete medical 
records for treatment of her knees and 
right wrist from the San Antonio VAMC, 
dated since June 2006.

2.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


